 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:14-cr-0106 GEB CKD
12                        Respondent,
13            v.                                        ORDER
14    DONALD J. PEEL,
15                        Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed motions for an extension of time;

18   to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255; and to proceed in forma

19   pauperis. (ECF Nos. 43-45.) However, the indictment in this action was dismissed on July 7,

20   2014 (ECF No. 29), and it appears that movant intended to file his motions in United States v.

21   Peel, 2:14-cr-0192 GEB, in which he was sentenced to 210 months for transportation of a minor

22   to engage in prohibited sexual conduct (18 U.S.C. § 2423(a)). Movant will therefore be required

23   to advise whether he intended to file his motions in his other case. If movant advises that he

24   intended to file his motions in United States v. Peel, 2:14-cr-0192 GEB, the Clerk of the Court

25   will be ordered to file the motions in that case. If movant confirms that his motions were filed in

26   the correct case, it will be recommended that the motions be denied because there is no sentence

27   to vacate, set aside, or correct.

28   ////
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that within seven days from the service of this

 2   order, movant must advise the court whether his motions for an extension of time; to vacate, set

 3   aside, or correct his sentence pursuant to 28 U.S.C. § 2255; and to proceed in forma pauperis

 4   were properly filed in case number 2:14-cr-0106, or whether he meant to file them in case number

 5   2:14-cr-0192.

 6   Dated: November 15, 2019
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10   13:peel0106.clarification

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
